Citation Nr: 1821634	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-28 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected lumbar spine degenerative disc disease.

2.  Entitlement to an effective date prior to August 2, 2013 for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Marine Corps from July 1977 to July 1981, and from September 1981 to March 1982.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was previously before the Board in December 2016, at which time it was remanded for further development.  The case has since been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected lumbar spine degenerative disc disease has not been manifested by forward flexion of the thoracolumbar spine less than 60 degrees; or, the combined range of motion of the thoracolumbar spine less than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  The correspondence received by VA on March 22, 2013 can be construed as a new claim for TDIU.

3.  Effective March 22, 2013, the evidence shows that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent lumbar spine degenerative disc disease have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321 (b), 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DC) 5242 (2017).

2.  The criteria for an effective date of March 22, 2013, but no earlier, for TDIU have been met.  38 U.S.C. §§ 1155, 5110 (2012); 38 C.F.R. §§ 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159  (b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159  (c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. 
§ 3.159  (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159  (c)(1). VA will also provide a medical examination if such examination is determined to be necessary to decide the claim. 38 C.F.R. § 3.159  (c)(4).

As previously discussed, this case was remanded for further development in December 2016.  As a matter of law, the Board has a duty to ensure substantial compliance with the terms of its remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 147 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In accordance with the remand instructions, the Veteran was afforded a new VA examination in March 2017 to more accurately determine the current level of severity of his service-connected lumbar spine degenerative disc disease.  Moreover, additional VA treatment records were associated with the Veteran's claims file.  Finally, following the additional development, the Veteran's claims were adjudicated in an April 2017 Supplemental Statement of the Case (SSOC).

After considering the prior remand and the development conducted, the Board finds that substantial compliance with the prior remand has been accomplished.  Therefore, the Board may proceed with adjudicating the Veteran's claims without prejudice to him.

II.  Legal Analysis: Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs). When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In this case, the Veteran asserts that he is entitled to a higher disability rating than currently assigned for his service-connected lumbar spine degenerative disc disease.  By way of background, the Veteran was granted service connection for his low back disability in an April 2011 rating decision.  He was assigned a noncompensable rating effective May 24, 2006, the date of his claim for service connection.  A July 2014 rating decision increased the Veteran's initial rating to 10 percent effective the date of service connection.  

The Veteran's disability is currently rated under DC 5242.  DC 5242 utilizes the General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, where the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a , Diagnostic Code 5242.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

Turning to the evidence of record, VA treatment records from throughout the period on appeal show regular treatment and reports for chronic low back pain.  A September 2006 treatment note indicated that electromyography (EMG) showed left L5 radiculopathy.  Further diagnostic testing performed in March 2011 showed degenerative changes of the spine.  In March 2013, the Veteran requested a back brace.  In November 2014, the Veteran sought treatment for constant low back pain and was found to have a paraspinal muscle spasm in his lower back, with no pain directly over the spine and minimal decreased range of motion from pain.

The Veteran first underwent a VA examination for his service-connected back disability in March 2008.  The Veteran reported a history of intermittent back pain, stiffness, and muscle spasms, but he denied weakness, flare-ups, and incapacitating episodes.  Range of motion testing of the thoracolumbar spine reflected forward flexion to 120 degrees without pain, extension to 30 degrees with pain, right lateral flexion to 30 degrees without pain, left lateral flexion to 20 degrees with pain, and bilateral rotation to 30 degrees without pain, each with no additional loss of motion on repetitive use testing.  The examiner specifically indicated that there was no ankylosis.  The examiner noted moderate effects on the Veteran's ability to travel. Mild effects were noted under shopping, exercise, and sports.  The examiner specifically found no muscle spasm on examination, and assessed that tenderness and guarding did not produce an abnormal gait or abnormal spinal contour. 

The Veteran was afforded a second VA examination in June 2014.  The Veteran reported that he had been treated with a muscle stimulator machine and muscle relaxers, and that pain had worsened in severity.  The Veteran denied the use of an assistive device, and denied flare-ups or incapacitating episodes.  Range of motion testing showed forward flexion to 80 degrees with pain beginning at 70 degrees, extension to 20 degrees with pain beginning at 15 degrees, right lateral flexion to 20 degrees with pain beginning at 15 degrees, left lateral flexion to 25 degrees with pain beginning at 20 degrees, right rotation to 20 degrees with no objective evidence of painful motion, and left rotation to 25 degrees with no objective evidence of painful motion.  The examiner observed decreased movement, tenderness, pain on movement, swelling, and interference with sitting, standing, and/or weight-bearing, but no additional limitation of motion after repetitive use testing.  No ankylosis was observed.  The examiner found tenderness, but no muscle spasm.  The examiner determined that the Veteran did not have abnormal gait and/or abnormal spinal contour.

The Veteran was afforded a third VA examination in September 2017.  The Veteran reported that his pain had worsened since his last examination, and that he had difficulty bending at the waist.  He stated that his back pain necessitated use of a cane for balance.  The Veteran specifically denied experiencing flare ups, but reported that his back pain caused decreased range of motion.  Range of motion testing showed forward flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  The Veteran reported pain on range of motion that caused decreased range of motion resulting in functional loss.  The examiner observed objective evidence of pain with weight bearing, but no objective evidence of localized tenderness or pain on palpitation.  

The Veteran was able to perform repetitive use testing with at least three repetitions, without additional loss of function or range of motion after three repetitions.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time, but that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to determine whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time without resort to mere speculation, explaining that such a determination would be based on the Veteran's word alone and therefore highly subjective.  The examiner noted that the Veteran specifically denied objectively and repetitively measuring range of motion over time, which would render his subjective reports inherently speculative.  Muscle strength testing, reflex examination, sensory examination, and straight leg raising tests were all normal.  The Veteran showed no signs of radicular pain, nor any ankylosis.  He also exhibited no neurologic abnormalities, nor invertebral disc syndrome or episodes requiring bed rest.  The examiner concluded that the Veterans back disability results in moderate pain with prolonged walking and repetitive bending.

Overall, the Board finds that the weight of the competent and credible evidence shows that the currently assigned 10 percent disability rating adequately describes the Veteran's low back disability.  The evidence does not show forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis, as would be required for the assignment of a 20 percent disability rating.  Even taking into consideration the functional effects of repetitive use, the Board finds that the Veteran's disability does not nearly approximate the next higher criteria. Therefore, the Veteran does not meet the schedular criteria for a rating in excess of 10 percent under DC 5242. 

The evidence also does not show that the Veteran had incapacitating episodes and therefore, a separate rating is not warranted for incapacitating episodes.

Also, the record does not show any other neurological abnormalities (such as bowel or bladder problems/pathological reflexes).  In this regard, the Board notes that a 2006 EMG test that suggested L5 radiculopathy and an MRI was ordered to confirm.  The Veteran underwent the MRI in October 2006, and it showed L5 spondylolysis-there was no finding of radiculopathy.  Even though subsequent treatment notes list L5 radiculopathy in the Veteran's medical history, there is no indication he was ever treated for radiculopathy.  While the 2008 VA examiner diagnosed lumbar radiculitis, both the 2014 and 2017 examiners specifically found no radicular pain or any other signs/symptoms due to radiculopathy, nor any other neurological abnormalities.  The Board finds that the weight of the evidence demonstrates that the Veteran does not have any neurological problems attributed to his service-connected lumbar spine disability.  Therefore, a separate rating is not warranted for neurological abnormalities.

Consequently, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected lumbar spine degenerative disc disease.

III.  Legal Analysis: Earlier Effective Date for TDIU

A TDIU is warranted where the combined schedular evaluation for service-connected disabilities is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16 (a). 

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration shall be given to the Veteran's level of education, special training, and previous work experience.  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341 (a), 4.16 (a), 4.19.

Here, the Veteran is currently service-connected for posttraumatic stress disorder (PTSD) (70 percent from May 24, 2006); degenerative disc disease of the lumbar spine (10 percent from May 24, 2006); tinnitus (10 percent from August 26, 2011); and hearing loss (noncompensable).  He was granted a TDIU effective August 2, 2013, the date of his formal claim of entitlement to a TDIU.  However, the Veteran, through his attorney, contends that his TDIU should date back to May 24, 2006, the date he submitted his claim of entitlement to service connection for his low back disability and PTSD, and the date at which he meets the schedular criteria for TDIU.

With respect to an earlier effective date, a TDIU is a form of increased rating claim. Accordingly, the effective date will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C. § 5110  (a); 38 C.F.R. § 3.400  (o).  An effective date for an increased rating claim may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability occurred within one year from the date of claim.  38 U.S.C. § 5110  (b)(2); 38 C.F.R. 
§§ 3.400  (o)(1), (2).  In adjudicating an increased rating claim, the main focus is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the central inquiry in determining the effective date for TDIU is when it was factually ascertainable that the service connected disabilities rendered a veteran unemployable.

The Veteran was granted service connection for PTSD in an April 2012 rating decision.  As previously mentioned, he was assigned a 70 percent rating effective May 24, 2006.  In response to the April 2012 rating decision, the Veteran's attorney submitted a March 2013 letter titled, "Notice of Disagreement - Notice of Intent to Appeal," in which he described the issue as follows: "Appeal the denial of TDIU as addressed in Rating Decision dated April 5, 2012."  The attorney wrote that since the April 2012 rating decision assigned a 70 percent disability rating effective May 24, 2006, that the RO should have inferred a claim for TDIU and granted it effective the same date: "[b]ecause unemployability should be an inferred benefit, this should not be taken as a new claim but should be properly developed once the criteria was met."  Included with the letter was evidence of the Veteran's unemployability.

The Board finds that the attorney's March 2013 correspondence was not a notice of disagreement (NOD), but rather a new claim for TDIU.  The Board notes that TDIU was not addressed in the April 2012 rating decision, and the record does not support a finding that TDIU had been raised as an issue at that point, either formally or informally.  In reaching this conclusion, the Board recognizes that TDIU can be an inferred benefit under certain circumstances.  A claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further, when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, neither of those circumstances exists in this case.  In his March 2013 letter, the Veteran's attorney specifically limited the issue "on appeal" to TDIU; he does not express disagreement with the assigned PTSD disability rating or its effective date.  Indeed, in a July 2013 letter, the attorney reiterated that the Veteran was pursuing an "appeal" for TDIU.  Therefore, because the Veteran did not appeal his initially assigned PTSD rating, the TDIU claim cannot be said to stem from his May 2006 claim of entitlement to service connection.  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by a claimant.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).   A claim, rather than a medical record, must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Based on the foregoing, the Board finds that an effective date of March 22, 2013, the date the Veteran's attorney's correspondence was received by VA, is warranted.  As previously discussed, the effective date of an evaluation will be the date of receipt of the claim or the date entitlement arose, whichever is later.  At the time of receipt of the claim in March 2013, the Veteran met the schedular criteria for TDIU, with a 70 percent disability rating for PTSD.  Moreover, the evidence submitted in conjunction with the March 2013 correspondence shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  Records obtained from the Social Security Administration and associated with the claims file show the Veteran was found to be disabled as of September 2005, with a primary diagnosis of "organic mental disorders."

Given the governing legal authority, based on these regulations, an effective date of March 22, 2013, but no earlier, is warranted.  While sympathetic to the Veteran's belief that an even earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to March 22, 2013, for the grant of TDIU.


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected lumbar spine degenerative disc disease is denied.

Entitlement to an effective date of March 22, 2013, but no earlier, for TDIU is granted, subject to the regulations governing the award of monetary benefits.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


